Citation Nr: 1642553	
Decision Date: 11/04/16    Archive Date: 11/18/16

DOCKET NO.  13-24 837A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, including major depressive disorder and anxiety disorder, to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Dara Skinner, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant & His Daughter


ATTORNEY FOR THE BOARD

J.E. Tracy, Associate Counsel
INTRODUCTION

The Veteran had active service from May 1968 to May 1972 and August 1972 to January 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Veteran appeared at a June 2016 videoconference hearing before the undersigned Veterans Law Judge.  A transcript is of record.

The Board acknowledges the ruling in Clemons v. Shinseki, 23 Vet. App. 1 (2009), which clarified how the Board should analyze claims for acquired psychiatric disorders.  As emphasized in Clemons, although a Veteran may only seek service connection for one mental health disorder, the Veteran's claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Id.  A July 2010 VA examination and July 2012 VA opinion diagnosed the Veteran with major depressive disorder.  However, VA treatment records also note a history for anxiety disorder.  The Board has recharacterized the issue as indicated above.


FINDING OF FACT

The evidence is in equipoise as to whether the Veteran's psychiatric disability is related to any of his service-connected disabilities.


CONCLUSION OF LAW

Resolving any reasonable doubt in the Veteran's favor, his psychiatric disability was caused by service-connected disabilities.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303, 3.310 (2015).
REASONS AND BASES FOR FINDING AND CONCLUSION

A veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection also may be established on a secondary basis for a disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310 (a).  Similarly, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107 (b).

The Veteran contends essentially that he suffered an anxiety attack during service that is related to his current mental health problems, and, alternatively, his mental health problems have been caused and/or aggravated by his other medical problems, some of which are service-connected.  The Veteran is service-connected for tinnitus, prostatic hypertrophy, cervical strain, degenerative joint disease of both knees, neuropathy of the right and left lower extremities, and comminuted fracture of the second digital phalanx.

There are some medical opinions that do not support service connection.  A November 2010 VA examination report notes a diagnosis of major depressive disorder and found that there does not appear to be direct evidence the Veteran's mental health problems were related to his other health problems.  The examiner explained that the Veteran described his symptoms as beginning after he went through multiple (postservice) stressors in 2005, including a divorce, buying and selling a home, losing a job, having a girlfriend move out, and having insurance issues related to Hurricane Katrina.  

A 2012 VA opinion mirrored the earlier report.  The examiner reviewed all the Veteran's mental health progress notes from the Biloxi VA outpatient mental health and found no mention in any of those notes where the Veteran reports that his depression was related to his other health problems.

Thereafter, VA treatment records begin to mention treatment for anxiety as well as depression.  The record contains an opinion from Dr. R.W.A., a clinical health psychologist, who treats the Veteran at the Biloxi VA Medical Center.  The opinion from Dr. R.W.A. in an August 2016 record is that the Veteran's "depression and anxiety are directly related to his poor sleep which in turn is directly related to his tinnitus and discomfort due to neuropathy, and reciprocally by the [Veteran's] other conditions."  The doctor also explains that the Veteran's condition is "complex" with multiple interacting chronic medical and psychological conditions.  The Board finds that Dr. R.W.A.'s opinion is adequate as it provides a detailed rationale and was given after providing treatment for the Veteran.

After a careful review of the evidence to include the aforementioned medical opinions, the Board finds no reason to accord more weight to the negative medical opinions over the positive medical opinions.  Thus, the evidence is at least in equipoise as to whether the Veteran's current acquired psychiatric disorder is caused by his service-connected disabilities.  The Board resolves any reasonable doubt in favor of the Veteran.  Accordingly, entitlement to service connection for an acquired psychiatric disability is warranted.



ORDER

Entitlement to service connection for an acquired psychiatric disability is granted.




____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


